Citation Nr: 0739097	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  04-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 10 
percent for service-connected disability described as 
recurrent corneal erosion, right eye, secondary to foreign 
body injury.

2.  Entitlement to service connection for left eye 
disability, claimed as due to service-connected right eye 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A June 2002 rating decision 
granted entitlement to service connection for recurrent 
corneal erosion, right eye, secondary to foreign body injury, 
assigning a 10 percent disability rating, effective March 23, 
2001, and an August 2004 rating decision denied entitlement 
to service connection for left eye disability.  In May 2005, 
the veteran testified at a Board hearing.  The issues were 
remanded in August 2005, and both issues have been 
recertified to the Board.


FINDINGS OF FACT

1.  The medical evidence does not reflect corrected visual 
acuity of 20/70 in one eye, and corrected visual acuity of 
20/50 in the other eye; nor impairment of field vision; nor 
probative evidence of pain, rest-requirements, or episodic 
incapacity as a result of his service-connected right eye 
disability.

2.  Any left eye disability, to include chronic conjunctival 
inflammation, was not manifested during the veteran's 
military service, nor is chronic conjunctival inflammation 
otherwise related to the veteran's service-connected corneal 
scar, right eye.

3.  Refractive error and myopic astigmatism of the left eye 
are not disabilities for the purposes of entitlement to VA 
compensation benefits. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for disability described as recurrent corneal 
erosion, right eye, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.3, 
4.7, 4.10, 4.75, 4.76, 4.76a, 4.84a, Diagnostic Codes 6009, 
6013, 6078, 6080 (2007).

2.  Any left eye disability, to include chronic conjunctival 
inflammation, was not incurred in or aggravated by active 
service, nor is chronic conjunctival inflammation proximately 
due to or caused by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2007).

3.  Service connection for decreased visual acuity due to 
refractive error is precluded by governing regulations.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in December 2001 
and June 2004, which were sent regarding his respective 
claims of service connection for right and left eye 
disabilities.  The December 2001 letter predated the June 
2002 rating decision which granted service connection for 
right eye disability, and the June 2004 letter predated the 
August 2004 rating decision which denied service connection 
for left eye disability.  See id.  Since the right eye 
disability appellate issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which the December 2001 
VCAA letter was duly sent), another VCAA notice is not 
required. VAOPGCPREC 8- 2003 (Dec. 22, 2003).  It appears 
that the Court has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  Thus, 
the VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The December 
2001 and June 2004 letters have clearly advised the veteran 
of the evidence necessary to substantiate his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examination 
reports completed in March 2002 and September 2005.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

Service medical records reflect that in April 1974, a paint 
chip fell into the veteran's right eye causing a corneal 
abrasion.  He underwent treatment for the corneal abrasion 
and it took three weeks for it to approach resolution.  He 
was treated with eye patching and Neosporin ointment.  In 
November 1974, a service medical record reflects a recurrent 
corneal abrasion or erosion.

In March 2001, the veteran underwent a private evaluation 
with his treating physician Thomas B. Choi, M.D.  The veteran 
complained of an old eye injury which he sustained in service 
in which a pain chip flew into the optic nerve of his right 
eye.  He stated that an attempt was made to remove it but he 
was not sure if it was successful.  He was also unclear 
whether his eyeball was perforated or not.  Since the 
incident, he reported difficulty seeing well and focusing out 
of his right eye.  On examination, visual acuity (best 
corrected) was 20/50 in the right eye, and 20/30 in the left 
eye.  His visual fields were full to confrontation.  Humphrey 
24-2 automated visual field showed moderated depression of 
sensitivity (right eye) and mild depression of sensitivity 
(left eye).  Dr. Choi's impression was depression of 
sensitivity on Humphrey visual field, both eyes, and trace 
temporal optic nerve pallor, left eye.  Dr. Choi noted that 
the veteran appears to have mild to moderate depression of 
sensitivity of visual field studies.  The examination was 
also significant for moderate central visual acuity loss in 
the right eye (20/50).  No evidence of penetrating globe 
injury of the right eye was present.  His intraocular 
pressures were low-normal and should be repeated in 6 months 
as well as the automated visual field studies.  His trace 
optic nerve pallor appeared old and inactive.  The other 
aspects of eye examination appeared stable.

In March 2002, the veteran underwent a VA examination.  The 
veteran reported that during service in 1972, he was sanding 
and painting an ocean vessel when a foreign body fell into 
his right eye.  He claimed that he suffered pain, irritation 
and visual loss in the eye over a three month period.  
Eventually his vision got better, but he continued to have 
chronic recurrent inflammation in this eye over the years.  
He reported that approximately three to four times per year, 
his right eye will become irritated.  It will be scratchy and 
feel like a foreign body is present.  It will also become 
red.  Each episode takes a few days to clear.  He denied 
using any specific treatment for these incidents when they 
flare up.  The examiner reviewed the service medical records, 
and acknowledged the March 2001 examination of Dr. Choi, 
noting that the visual field testing performed was 
unsatisfactory as there were increased fixation loses in both 
eyes and they were not reliable studies.  

On visual acuity testing, best corrected vision, at distance, 
revealed mild myopic astigmatism, bilaterally, with 20/25 in 
the right eye and 20/20 in the left eye.  Best corrected 
reading vision was 20/25 in the right eye and 20/20 in the 
left eye.  The pupils were 3.5 millimeters.  They were round 
and reactive to light, without any afferent papillary defect 
noted.  Extraocular movement examination was within normal 
limits.  Examination of the eyes and ocular adnexa without 
magnification revealed no gross signs of ocular disease or 
trauma.  A fundus examination was within normal limits 
bilaterally.  On visual field testing, the right visual field 
was full, with the following dimensions:  superiorly 45 
degrees; nasally 54 degrees; inferiorly 55 degrees; 
temporally 80 degrees.  The examiner diagnosed recurrent 
corneal erosion, right eye, secondary to foreign body injury 
suffered in 1974 in service, and refractive error.  

The examiner stated that the veteran's complaint and history 
of foreign body, as well as scarring and corneal irregularity 
seen on examination, are all consistent with recurrent 
corneal erosion.  The examiner explained that in recurring 
corneal erosion, there is a poor adhesion between the 
epithelial cells and the underlying basement membrane.  Often 
this is due to previous trauma to the eye, as the veteran 
experienced when a foreign body fell into his right eye.  
With recurring corneal erosion, the epithelium can come off 
in the area, causing redness, a foreign body sensation and 
irritation.  This will usually heal over several days.  
Treatment includes ocular lubricants and sodium chloride 
drops.  If the recurrent erosions are frequent and 
debilitating, there are several minor surgical procedures 
that can be tried to cure the condition; however, the success 
rate is variable.  The examiner considered the veteran to be 
mildly incapacitated during the corneal erosion episodes.  
For the three or four days when it takes to heal, he may have 
difficulty with his vision and because of the irritation, he 
may have difficulty at work performing various duties that 
would require his eyes.

Correspondence dated in January 2004 from Dr. Choi reflects 
that the veteran sought treatment with complaints of swollen 
right eye with pain.  A history of numerous such episodes 
over the last three years was noted.  Each episode lasts 
approximately one week and has a frequency of every two to 
three months, with usual self-resolution.  The episodes cause 
difficulty at home and work.  On ophthalmologic examination, 
best acuity was 20/40 in the right eye and 20/25 in the left 
eye.  The slit lamp biomicroscopy showed a swollen 
conjunctiva with trace anterior chamber reaction in the right 
eye.  The corneas, irises, and lenses were clear.  The left 
eye was normal.  The eye pressures and ocular motility were 
normal.  The dilated funduscopic examination showed healthy 
vitreous, optic nerves and macula.  The peripheral retina of 
the right eye showed an old chorioretinal scar presumed due 
to his previous injury.  The impression was chronic 
conjunctival inflammation with secondary mild iritis.  The 
etiology may be viral or allergic in nature.  Treatment with 
a course of steroid eye drops with artificial tears was 
recommended.

In February 2004, the veteran filed a claim of service 
connection for left eye disability, wherein he specifically 
claimed that due to the injury to his right eye, it had 
caused his left eye to become weaker over the years.

Correspondence dated in July 2004 from Dr. Choi reflects that 
the veteran presented with conjunctival swelling of the right 
eye.  Numerous past episodes were noted to have responded to 
steroid eye drops.  He also has occasional secondary swelling 
of the left eye as well which Dr. Choi stated may be related 
to the episodes in the right eye.  During these episodes, his 
visual acuity drops in both eyes.  His past ocular history 
was significant for an old injury sustained during service in 
which he endured a foreign body injury to the right eye.  The 
foreign body was paint chips which apparently resulted in 
cornea scars and globe contusion of the right eye.  Dr. Choi 
stated that the corneal scars have permanently reduced his 
acuity in the right eye.  On ophthalmologic examination, the 
best acuity was 20/40 in the right eye, and 20/25 in the left 
eye.  The slit lamp biomicroscopy showed a swollen 
conjunctiva in both eyes with the previously mentioned 
corneal scars in the right eye.  The eye pressures and ocular 
motility were normal.  The dilated funduscopic examination 
showed healthy vitreous, optic nerves and macula.  The 
peripheral retina of the right eye showed an old 
chorioretinal scar presumed due to his previous injury.  Dr. 
Choi's impression was chronic conjunctival inflammation and 
corneal scars possibly related to his injury in service.

Correspondence dated in February 2005 from Dr. Choi notes 
that the veteran presented with conjunctival swelling of the 
right eye.  His right eye had been irritated for 
approximately one to two days.  The best acuity was 20/30 in 
each eye.  The conjunctiva is moderately injected with normal 
eye pressures.  He was treated with Patanol eye drops to the 
right eye two times per day for approximately one to two 
weeks.

Correspondence dated in June 2005 from Dr. Choi reflects that 
the veteran presented with complaints of recurrent and 
intermittent chronic eye irritation.  Examination showed 
corrected visual acuities of 20/40 in each eye.  The 
conjunctiva showed chronic inflammation.  The right cornea 
showed the scar mentioned previously.  Dr. Choi stated that 
the veteran has had numerous episodes of ocular inflammation 
which causes eye strain and blurred vision.  The veteran 
reported that these manifestations make it difficult to 
function in his occupation as a crane operator.

In September 2005, the veteran underwent a VA ophthalmology 
examination.  The veteran complained of recurrent 
conjunctivitis in the right eye and inability to see over 200 
feet and his belief that it affects his job and his eyes.  He 
reported employment as a mobile truck crane operator and 
generally works in a dusty environment.  He reported 
experiencing a lot of headaches across his forehead that he 
relates to eye strain and squinting in the sun.  He reported 
a sharp pain, only in his forehead without radiation.  It is 
relieved by ASA, Tylenol or Motrin.  It is worsened by seeing 
and thinking hard.  He also feels the glare and sun from the 
clouds brings on his headaches.  He reported getting 
conjunctivitis about twice a year and felt he was affected at 
the time of the examination.  He reported taking some type of 
antibiotic drop for the past two weeks.  He reported wearing 
soft contact lenses for over 10 years.  He uses for two to 
three days at a time and sleeps in his lenses and then 
removes and rinses with Acuvue cleaner.  He does not rub the 
lenses to clean them, he merely leaves them overnight then 
reinserts in the morning and leaves in for another two to 
three days.  He disposes of the lenses about every two weeks.  
He has "a bunch of cases" and never throws them away, and 
has used the same ones even following episodes of infection.  
Solutions have also not been replaced.  He had the lenses out 
for the past two weeks while the eye was swollen and pussy.  
He started wearing the contacts again the prior day while 
still using antibiotic drops.  He uses over the counter 
readers with his contact lenses, and he has never had 
bifocals in his glasses, he just takes them off to read.  He 
reported that during service, a rust chip got into his right 
eye, and he was patched for several months and could not see 
anything for several months.  He reported that he started 
wearing glasses then.  He had a corneal abrasion about two 
years prior and was treated at the VA, but was only given 
drops for treatment.  

Far, uncorrected visual acuity testing of the right eye was 
20/100, and of the left eye 20/2000.  Near, uncorrected 
visual acuity testing of the right eye was 20/25, and of the 
left eye was 20/20.  Far corrected visual acuity was 20/20-1 
of the right eye, and 20/20 of the left eye.  Near corrected 
visual acuity was 20/200 in both eyes.  Motilities were full 
and smooth in both eyes, and confrontation fields were full 
to finger counting in both eyes.  There was a superficial 
stromal scar which was paracentral in the right eye only.  
Visual axis was clear.  One scar was round and less than 0.5 
millimeters, and the other was about 1.5 millimeters and was 
wider at one end almost shaped like a blunted axe.  
Conjunctive was clear and quiet in both eyes.  Anterior 
chamber was deep and quite in both eyes.  The iris and lens 
were normal in both eyes.  On dilated fundus examination, the 
vitreous was normal.  On examination of the retina, the 
macula, vessels and periphery were normal in both eyes.  

The examiner's impression was corneal scar right eye which is 
the manifestation of the veteran's in-service injury, but the 
central visual axis is not affected.  The examiner opined 
that there was no disability in the right eye.  With 
appropriate correction, he sees 20/20 distance and near in 
each eye.  The examiner also diagnosed myopic astigmatism 
with presbyopia.  The examiner diagnosed contact lens 
overwear and opined that decreased hygiene accounts for 
recurrent infections.  Corneal scarring without recurrent 
erosion is not a cause for recurrent conjunctivitis.  The 
examiner did not see a recurrent erosion, nor did the history 
fit the typical story for recurrent erosion.  The examiner 
had not reviewed the records but stated that findings were 
not consistent with recurrent erosion, but with recurrent 
conjunctivitis.  The examiner also stated that the veteran 
was using an antibiotic drop in a manner which produces 
resistant organisms as he is underdosing twice daily and the 
lenses live in a contaminated environment.  The examiner 
stated that there is no disability in the left eye.  There is 
some refractive error which is in no way related to a rust 
foreign body injury in the right eye.  With appropriate 
correction, the veteran sees 20/20 distance and near in the 
left eye.  An injury to the right eye, even if significant, 
cannot "hurt" or damage the left eye or cause the myopic 
astigmatism which he has.  The veteran was advised that his 
problem of recurrent conjunctivitis is related to his contact 
lens practices and his underdosing of antibiotic drops and 
not his corneal scar.  He was advised to improve his contact 
lens wearing schedule and hygiene.  All old cases and 
solutions should be discarded to prevent recontamination.  
The examiner advised against extended wear.  If he does a 
form of extended wear, it was recommended that he discard the 
lens after one week, not two.  If lenses are used on a daily 
basis, then discarding every two weeks is appropriate.  
Medications should be used "full force" and as prescribed 
to prevent the development of resistant organisms.  He should 
not be wearing contact lenses while he still needs to use 
antibiotic drops and should obtain clearance before resuming 
contact lens wear.  

Subsequent to the examination, the examiner reviewed the 
entirety of the claims folder, to include the service medical 
records and post-service VA and private treatment records, 
and provided a summary thereof.  Upon review of the records, 
the examiner stated that the veteran's claims were 
"unfounded."  The examiner explained that his induction 
physical and screening clearly showed myopia and astigmatism 
before any injury, noting that uncorrected acuity was 20/30 
in the right eye and 20/50 in the left eye, correcting to 
20/20 in each eye.  The examiner noted that the most recent 
corrected visual acuity was 20/20 distance and near.  The 
examiner noted that the veteran was seen on a daily basis 
from April 9 to 17, 1974, at the time the paint chip flew 
into his eye, and was treated with Neosporin and Atropine 
ointment with patching.  Treatment intervals were then 
lengthened.  He was not "patched for several months" nor 
was his contention that he "couldn't see anything for quite 
a few months" true.  The examiner noted that an atropinized 
eye will take 2 weeks to recover focus ability after it is 
discontinued.  The examiner stated that he was patched 8 days 
and the first visual acuity taken 16 days after the injury 
was 20/50.  Ophthalmology consultation showed uncorrected 
acuity of 20/25-2 in the right eye in June 1974.  The 
examiner stated that there was never any foreign body or 
damage to the optic nerve or orbit as represented to Dr. 
Choi.  The decreased sensitivities on the visual fields, 
which weighted Dr. Choi's opinion, had at least 20 percent 
fixation losses which means the tests were not very reliable.  
This was also noted by the VA examiner in 2002.  Later 
contacts with Dr. Choi in 2004 were three days after he had 
already sought treatment with another physician, but he 
failed to mention this to Dr. Choi.  

The examiner also opined that there is no recurrent corneal 
erosion, although it could follow the scenario of having had 
a corneal scar.  The repeated episodes of conjunctivitis are 
due to contact lens abuse in terms of wearing time and 
hygiene and are liberally documented in the visits to 
Friendly Hills since 1992, and the veteran's reports.  The 
March 2002 VA examiner did not have the benefit of the 
contact lens history in making his determination.  The 
examiner stated that both recurrent corneal erosion and 
recurrent conjunctivitis can cause repeated inflammation.  
However, the corneal erosion should show erosion in the 
cornea with fluorescein staining, not mere conjunctival 
irritation.  Repeated corneal erosion has not been 
documented.  In addition, treatment for the condition of 
recurrent erosions using artificial tears, or sodium chloride 
drops has also not been documented.  Given the multitude of 
examiners seen by the veteran, if these episodes were truly 
recurrent corneal erosions, he should have been able to 
document at least one appropriate course of treatment for 
recurrent erosion in the last 31 years since his injury.  
Repeated claims in repeated histories are not documented.  
The only documented corneal change with staining was in 
August 2001 and associated with contact lens overwear.  The 
veteran reported that the repeated episodes of right eye 
problems interfere with his work because he cannot wear his 
contacts and "you have to take your glasses off to rub your 
eyes."  The examiner stated that rubbing his eyes causes 
more contamination and damage and is not appropriate.  If 
glasses are removed, you will have difficulty seeing and 
doing your job.  With correction stated, he sees 20/20 in 
each eye.  The veteran's repeated contention that "a eye 
injury in one eye that causes weakness to the injured eye 
will pull strength from the good eye and will cause the good 
eye to weaken also" is simply not true.  The examiner opined 
that there is no disability, merely self inflicted episodes 
of conjunctivitis due to contact lens overwear and poor 
contact lens hygiene practices.  There is also the issue of 
development of resistant organisms due to incorrect 
antibiotic drop usage and failure to discard contaminated 
lenses, cases and solutions.  The examiner opined that there 
is no impairment from the corneal scar he has as a result of 
the corneal abrasion in the right eye in 1974.  He sees 20/20 
in each eye distance and near.  His myopia and astigmatism in 
either eye is not a result of the corneal abrasion in the 
right eye.  The refractive error has changed over the years, 
but it is physiologic and in no way related, caused or 
exacerbated by his corneal abrasion in 1974.  The examiner 
opined that the veteran should not have an increased service 
connection for either eye, and he should never have had any 
service connected disability or remuneration in the first 
place.

II.  Criteria & Analysis:  Increased disability rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The veteran's recurrent corneal erosion is rated under 
Diagnostic Code 6009, which pertains to unhealed eye injury.  
Diagnostic Code 6009 provides for a minimum 10 percent rating 
during active pathology, and directs that such disability is 
otherwise to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a, Diagnostic Code 6009.

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V.

In this respect, a 20 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations:  (1) when vision in one eye is correctable to 
20/100 and vision in the other eye is correctable to 20/50; 
(2) when vision in one eye is correctable to 20/ 70 in one 
eye and correctable to 20/50 in the other eye; (3) when 
vision in one eye is correctable to 20/200 in one eye and 
20/40 in the other eye; and, (4) when vision in one eye is 
correctable to 15/200 in one eye and 20/40 in the other eye.  
38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078.

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in both eyes is correctable to 20/70; (2) when vision 
in one eye is correctable to 20/100 and vision in the other 
eye is correctable to 20/70; (3) when vision in one eye is 
correctable to 20/200 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 
correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations:  (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078.

A 60 percent disability rating is warranted for:  (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness or 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 
4.84a, Diagnostic Codes 6065, 6069, 6073, 6076.

A 70 percent disability rating is warranted for:  (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 
6075.

A 100 percent disability rating is warranted for:  (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071.

After a careful review of the evidence of record, to include 
the private medical records and VA examination reports, the 
Board finds that a disability rating in excess of 10 percent 
is not warranted for the veteran's right eye disability.  In 
consideration of the rating criteria for central visual 
acuity impairment, none of the corrected readings in the 
medical reports show visual acuity that meets the criteria 
for a 20 percent disability rating.  Specifically, on private 
examination in March 2001, the corrected visual acuity in the 
right eye was 20/50, and corrected visual acuity in the left 
eye was 20/30.  On March 2002 VA examination, the corrected 
visual acuity in the right eye was 20/25, and corrected 
visual acuity in the left eye was 20/20.  As detailed 
hereinabove, private examinations conducted in January and 
July 2004, and February and June 2005 showed visual acuity 
impairment, but not amounting to a 20 percent disability 
rating.  At the September 2005 VA examination, his corrected 
visual acuity was 20/20 in both eyes.  A 20 percent 
disability rating would only be warranted when vision in one 
eye is correctable to 20/70, and vision in the other eye is 
correctable to 20/50.  Such impairment has not been found in 
this case.  Thus, in consideration of readings reflected in 
the VA examinations of record and private examination reports 
of record, the findings under Table V yields only a 10 
percent evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6079.  
Based on the visual acuity readings, entitlement to an 
evaluation in excess of 10 percent is not warranted.  38 
C.F.R. § 4.84a, Diagnostic Codes 6071-6079.

With regard to his visual field, the Board acknowledges that 
in March 2001 Dr. Choi opined that the veteran's visual 
fields were full to confrontation, but visual field revealed 
moderate depression of sensitivity in the right eye and mild 
depression of sensitivity in the left eye.  The Board notes, 
however, that both the March 2002 VA examiner and September 
2005 VA examiner opined that such testing was unsatisfactory 
as there were increased fixation losses in both eyes, thus 
they were not reliable studies.  The September 2005 VA 
examiner explained that the decreased sensitivities on the 
visual fields had at least 20 percent fixation losses which 
means the tests were not very reliable.  On March 2002 VA 
examination, his visual field was full in both eyes.  
Likewise, on VA examination in September 2005, his 
confrontation fields were full to finger counting of the 
right eye.  In consideration of the rating criteria for 
impairment of field vision, a higher rating is not warranted.  
The Board notes that it appears that the subjective 
complaints reflected in the record are due to reports of 
distorted vision; thus, it appears that the veteran's visual 
acuity is the more significant impairment.  However, rating 
the veteran's disability under the visual acuity criteria 
does not allow for a disability rating in excess of 10 
percent.  Under Diagnostic Code 6080, a rating of 10 percent 
or higher for field vision impairment, is not warranted, as 
the evidence does not reflect unilateral loss of temporal 
half of visual field; unilateral loss of nasal half of visual 
field; or concentric contraction of visual field to 30, 45, 
or 60 degrees.  The objective evidence also does not reflect 
homonymous hemianopsia.  Therefore, an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 6080.

From reviewing the private medical records, and statements 
from the veteran, it is apparent that his request for a 
higher rating stems from the objective findings of recurrent 
and intermittent chronic eye irritation and conjunctivitis, 
and subjective complaints related thereto.  While 
acknowledging that the veteran has continually sought 
treatment for such irritation and conjunctivitis, based on 
the opinion of the September 2005 VA examiner, such 
irritation and conjunctivitis are unrelated to the injury 
sustained during service.  As detailed hereinabove, the 
September 2005 VA examiner reviewed the entire claims folder, 
to include the veteran's service medical records which 
documented that a paint chip fell into his eye, and resulted 
in a corneal scar.  The veteran represented to Dr. Choi that 
he incurred damage to the optic nerve or orbit; however, such 
contentions are unsupported by the service medical records, 
and it is clear that Dr. Choi has never had the benefit of 
reviewing the service medical records to determine the extent 
of any in-service injury to the right eye.  Despite the March 
2002 VA examiner's findings of recurrent corneal erosion due 
to his in-service corneal scar injury, the September 2005 VA 
examiner explained that the veteran has not been experiencing 
recurrent corneal erosion due to the in-service injury, but 
in fact has experienced repeated episodes of conjunctivitis 
are due to contact lens abuse to include overwear and contact 
lens hygiene practice, and also failure to properly use 
antibiotic drops.  

The September 2005 VA examiner explained that the March 2002 
VA examiner did not have the benefit of the contact lens 
history in making such determination.  The September 2005 VA 
examiner explained further that both recurrent corneal 
erosion and recurrent conjunctivitis can cause repeated 
inflammation.  But corneal erosion should show erosion in the 
cornea with fluroescein staining, not mere conjunctival 
irritation.  The VA examiner noted that review of the medical 
records did not reveal repeated corneal erosion, and that 
given the multitude of examiners that the veteran has seen, 
if these episodes were truly recurrent corneal erosions, he 
should have been able to document at least one appropriate 
course of treatment for recurrent erosion.  The examiner 
stated that the only documented corneal change with staining 
was in August 2001, and associated with contact lens 
overwear.  Based on such opinion of record, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted for pain, rest-requirements, or episodic 
incapacity, due to his service-connected disability.  While 
acknowledging that the recurrent conjunctivitis affects his 
eyesight and ability to work, based on the September 2005 VA 
examiner's opinion, such recurrent symptomatology is not 
associated with the veteran's service-connected disability, 
but rather with the veteran's failure to properly use his 
contact lenses.  As indicated, the VA examiner opined that 
there is no impairment from the corneal scar he has as a 
result of the in-service incident.  

The Board accepts the September 2005 VA opinion as being the 
most probative medical evidence on the subject, as it was 
based on a review of all historical records and a thorough 
examination, and it contains detailed rationale for the 
medical conclusions.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination reports, and the 
fact that they were based on a review of the applicable 
record, the Board finds that they are more probative and 
material to the veteran's claim.  See Owens v. Brown, 7 Vet. 
App. 429 (1995).  

As it is clear that the March 2002 VA examiner did not have 
the benefit of a thorough medical history at the time of 
forming such medical opinion, the conclusion that the veteran 
was experiencing recurrent corneal erosion due to service is 
entitled to limited probative weight.  Likewise, the opinion 
by Dr. Choi that his chronic conjunctival inflammation is 
possibly related to his injury in service is entitled to 
limited probative weight, as a medical opinion can be no 
better than the facts alleged by the veteran, and an opinion 
based on an inaccurate (and/or incomplete) factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  A physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion, and it is clear in this case that 
the Dr. Choi never had the benefit of reviewing the claims 
folder to determine the extent of the veteran's injury in 
service.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  
Additionally, the Board notes that an opinion expressed in 
terms such as "may," also implies "may or may not," and is 
generally too speculative to establish support for a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right eye disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  As noted, the veteran claims that his 
chronic conjunctival inflammation affects his vision while at 
work; however, based on the evidence of record, such 
inflammation is not a result of his service-connected 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's right eye disability is 
appropriately compensated by the currently assigned schedular 
rating and 38 C.F.R. § 3.321 is inapplicable.

Based on the discussion hereinabove, the Board concludes that 
the preponderance of the evidence is against entitlement to 
an evaluation in excess of 10 percent for corneal scar, right 
eye; the reasonable doubt doctrine does not apply, and the 
claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  Criteria & Analysis:  Service Connection

The veteran has specifically claimed that a left eye 
disability was caused by or aggravated by his service-
connected corneal scar, right eye.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7  Vet. App. 439 (1995).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, 
Part VI, Subchapter II, para. 11.07.  Thus, VA regulations 
specifically prohibit service connection for refractory 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).

As detailed hereinabove, in February 2004, the veteran 
claimed entitlement to service connection for a "left eye" 
disability, claiming that his service-connected right eye had 
caused his left eye to become "weaker."  Service medical 
records do not reflect any disease or injury to the left eye 
during service, and the veteran does not claim that he 
sustained a superimposed injury to the left eye during 
service; his claim stems solely from a claimed disability due 
to his service-connected right eye disability.

Initially, the Board acknowledges that in July 2004, the 
veteran sought treatment with Dr. Choi for conjunctival 
swelling of the right eye, and he also reported occasional 
secondary swelling of the left eye which Dr. Choi opined may 
be related to the episodes of the right eye.  The slit lamp 
biomicroscopy showed a swollen conjunctiva in both eyes with 
corneal scars in the right eye.  Dr. Choi's impression was 
chronic conjunctival inflammation and corneal scars possibly 
related to his injury in service.  As discussed hereinabove, 
however, the September 2005 VA examiner has specifically 
opined that the veteran's chronic conjunctival inflammation 
has not resulted from his service-connected disability, but 
rather from poor contact lens maintenance.  Thus, as the 
Board has already determined that any conjunctival 
inflammation of the right eye is not as a result of his 
service-connected disability, there is no basis to award 
service connection on a secondary basis for any chronic 
conjunctival inflammation of the left eye.

Moreover, the September 2005 VA examiner specifically 
determined that there was no disability in the left eye, 
other than some refractive error which the examiner opined 
was not related to the in-service foreign body injury in the 
right eye.  The examiner explained that any injury to the 
right eye, even if significant, cannot "hurt" or damage the 
left eye or cause the myopic astigmatism which he has.  The 
examiner also explained that the veteran's statement that an 
"eye injury in one eye that causes weakness to the injured 
eye will pull strength from the good eye and will cause the 
good eye to weaken also" has no merit.  The September 2005 
VA examiner opined that his myopia and astigmatism in the 
left eye are not a result of the corneal abrasion in the 
right eye.  The examiner also explained that his refractive 
error has changed over the years, but such changes are not 
related, caused or exacerbated by his corneal abrasion in 
service.  As noted hereinabove, service connection for 
refractive error or myopic astigmatism are not diseases or 
injuries within the meaning of applicable legislation 
relating to service connection, thus service connection is 
barred as a matter of law.

In summary, there is no probative evidence to support that 
any chronic conjunctival inflammation of the left eye is due 
to his service-connected right eye disability, and otherwise 
the medical evidence of record does not support a finding of 
any VA recognized disability of the left eye, thus there is 
no basis for the claim of service connection.  There is 
otherwise no evidence of record, other than the veteran's 
contentions, that any left eye disability is related to his 
service-connected right eye disability.  As the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion on this issue.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

In summary, there is no probative medical evidence to support 
the veteran's contention that any chronic conjunctival 
inflammation of the left eye is due to or aggravated by his 
service-connected right eye disability.  Thus, service 
connection for left eye disability is not warranted.  Any 
claim of service connection for refractive error or myopic 
astigmatism of the left eye must be denied as a matter of 
law.  


ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


